DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Paragraph [0004] states “ach light-emitting element includes an organic multilayer sandwitched by a first electrode and a second electrode, where the organic multilayer includes a hole transport layer”, which appears to have a misspelled word.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a barrier control gate disposed between the pixel definition layer and the first-type carrier layer and configured to form, in the first-type carrier layer, a potential barrier for the first-type carrier barrier that hinders a flow of a first-type carrier”. The term “barrier control gate” does not have an art-specific meaning, based on the examiner’s review of the art. There is no limiting definition of this term in the specification. The standard usage of “gate” in such devices refers to part of a transistor, but this element is not recited in the context of a transistor. It would not be clear to those in the art what the scope of this claim recitation would be.
Claim 4 recites that “the barrier control gate comprises a plurality of sub-barrier control gates”. The prefix “sub” means “below”; it is not clear if the meaning here is that the control gates have a lower barrier, or some other meaning. Other claims also use this term and have the same problem.
Claim 5 recites that “the plurality of opening structures is surrounded by at least one of the plurality of sub-barrier control gates, and the plurality of sub-barrier control gates are in a ring shape.” It is not clear if the group of opening structures as a whole is surrounded, or if individual ones of the opening structures are each surrounded.
Claim 11 recites “the barrier control gate in a floating status”; it is not clear what this means.
Claim 15 recites “plurality of scanning lines, wherein a vertical projection of the plurality of scanning lines on the substrate is within a vertical projection of the barrier control gate on the substrate.” It is not clear if the scanning lines are within the projections of each respective barrier control gate, or if they are within a projection of the outline of the barrier control gate overall, that is, surrounded by the projection.
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897